Citation Nr: 1205231	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  01-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) based on the December 2010 Board decision, which: granted entitlement to a 50 percent disability rating for dysthymia for the period prior to January 4, 2001, to July 2, 2001; granted entitlement to a 100 percent disability rating for dysthymia for the period from July 2, 2001, to September 28, 2001; and granted a 100 percent disability rating for dysthymia for the period from November 1, 2001, to the present.  At that time, the Board incorrectly inferred a claim for TDIU.


FINDING OF FACT

From July 2, 2001, onward, the Veteran has met the schedular criteria for a 100 percent rating for dysthymia.


CONCLUSION OF LAW

From July 2, 2001, the claim for a TDIU is moot and is dismissed.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the issue of entitlement to TDIU has become moot because the Board has granted a 100 percent schedular rating for the Veteran's dysthymia, effective from July 2, 2001.  Therefore, regardless of whether or not VA complied with its duty to assist the claimant, any failure in that duty is harmless error.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

II.  Analysis

Under the law, TDIU cannot be awarded to a veteran who is already in receipt of a 100 percent schedular rating.  See 38 C.F.R. § 4.16(a) (TDIU may be awarded "where the schedular rating is less than total . . ."); 38 C.F.R. §4.16(a), (c) (2011).  While it is true that any claim for TDIU that was pending prior to the assignment of a 100 percent disability evaluation would not be moot, the evidence of record demonstrates that in December 2010, the Board inaccurately inferred a claim of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  There was no indication prior to the Board's December 2010 award of a 100 percent disability rating for dysthymia, effective from July 2, 2001, that a claim of entitlement to TDIU was pending.  Therefore, the Board finds that the claim for TDIU must be dismissed as moot from July 2, 2001, forward.  See 38 C.F.R. §§ 3.340, 3.341, 4.1 - 4.16 (2011).


ORDER

From July 2, 2001, the claim for a TDIU is moot and is dismissed



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


